UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

|
|
|
JAN 16 2020. 0]
AF,

Plaintiff,
19-cv-10148 (AJN)
—Vy—
ORDER
New York City Department of Education, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On November 21, 2019, the Undersigned scheduled an Initial Pretrial Conference in this
matter on April 10, 2020. Dkt. No. 9. Because this case has been referred to Magistrate Judge
Lehrburger for purposes of general pretrial management, the April 10, 2020 conference is hereby
canceled.

SO ORDERED.

Dated: January 5 , 2020
New York, New York

l)

"ALISON J. NATHAN
United States District Judge

 
